Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 24-27, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. 6938411.
 Hoffman teaches, especially in fig. 2, col. 5 and 9, reactors 10 and 4.
This differs in not teaching a catalytic filter 4. However, using a catalyst in it is obvious to make regeneration easier. It is a guard bed because it guards against particulates exiting the system. Using the claimed catalysts is obvious as they are effective for the regeneration taught.
 
Claims 24-27, 29 are rejected under 35 U.S.C. 102a1 as being anticipated by Noma et al. 7824631.
Noma teaches elements 31 and 16, see fig. 4 and col. 5. The metal balls in furnace 16 provide a catalytic metal, and guard against particles exiting to the atmosphere.
 
Claims 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Noma.
 Noma teaches elements 31 and 16, as noted above. Using a supported catalyst as claimed is obvious to assure destruction of unwanted materials.

Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.
The claims are not an apparatus, so arguments as to process steps are not persuasive. A ‘carbon black process module’ (sic: carbon black making apparatus) is anything that makes carbon black. Perhaps additional structures upstream of those elements currently claimed should be added.
For the guard bed, applicant means that the filter additionally contains a guard bed upstream of the implied catalyst. This is not claimed, however. Rather, claim 26 can be regarded as a descriptive statement of the device.
Hoffman col. 9 line 45 teaches an embodiment using a catalyst with the filter, rendering it obvious.
No difference is seen in the carbon formed by Noma (or Hoffman) since they result from hydrocarbon decomposition. Whether the carbon is useful, a detrimental side product or is even recovered is of no moment. Noma teaches a reaction in reactor 1 and downstream treatment sections cited above.  Not only does the claimed ‘particulate removal device’ read upon an oven which burns particles, the phrase ‘catalytically oxidize’ strongly implies this.
A WSA catalyst is taken to mean alkali metal-vanadium oxide. If it has a broader meaning, applicant should state so (and recite the compositions claimed) in their response. Failure to do so will be taken as an indication that WSA is limited as noted.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736